    Case: 1:20-cv-06316 Document #: 96 Filed: 08/17/21 Page 1 of 2 PageID #:2163




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

FRED L. NANCE, JR.,                           )
                                              )
       Plaintiff,                             )
                                              )               No. 20 C 6316
       v.                                     )
                                              )               Judge Jorge L. Alonso
EMAGES, INC.,                                 )
HATTIE WASH, and                              )
THOMAS BRADLEY,                               )
                                              )
       Defendants.                            )

                                             ORDER

        Plaintiff’s motions [90, 92] for Rule 54(b) judgment are granted. Judgment shall enter in
favor of the government defendants and against plaintiff. That judgment will reflect that
plaintiff’s Federal Tort Claims Act claim against the government defendants was dismissed
without prejudice (and without leave to amend) and plaintiff’s remaining claims against the
government defendants were dismissed with prejudice.

                                          STATEMENT

        On June 22, 2021, plaintiff Fred L. Nance (“Nance”) filed a notice of appeal in this case.
Ordinarily, the filing of a notice of appeal divests a district court of jurisdiction. Ameritech
Corp. v. International Bhd. of Elec. Workers, Local 21, 543 F.3d 414, 418 (7th Cir. 2008). That
rule, however, does not apply when the appeal is from a nonappealable order, which is what this
Court believes happened here. See JP Morgan Chase Bank, N.A. v. Asia Pulp & Paper Co., Ltd.,
707 F.3d 853, 860 n. 7 (7th Cir. 2013). Thus, this Court has jurisdiction to consider the motions
that plaintiff has filed on this Court’s docket.

       Plaintiff seeks a final judgment against the government defendants in order to perfect his
appeal. Entry of such a judgment even after plaintiff has filed his notice of appeal would allow
the appeal to proceed. Bishop v. Gainer, 272 F.3d 1009, 1012 (7th Cir. 2001) (“the belated Rule
54(b) certification gave us jurisdiction over those appeals based on the prematurely filed notices
of appeal.”) (citing Local P-171, Amalgamated Meat Cutters and Butcher Workmen of N.A. v.
Thompson Farms Co., 642 F.2d 1065 (1981)).

       Rule 54(b) allows a district court to “direct entry of a final judgment as to one or more,
but fewer than all, claims or parties only if the court expressly determines that there is no just
reason for delay.” Fed.R.Civ.P. 54(b). Here, there is no just reason for delay, because, as this
Court has previously stated, “this case is over with respect to the government defendants.”
[Docket 65 at 1]. The Court previously ruled:
    Case: 1:20-cv-06316 Document #: 96 Filed: 08/17/21 Page 2 of 2 PageID #:2164




       Plaintiff’s FTCA claim is dismissed without prejudice (and without leave to
       amend). The remaining claims against the government are dismissed with
       prejudice.

[Docket 64 at 14]. The reason plaintiff was not allowed to amend his FTCA claim is that a
plaintiff must exhaust administrative remedies before filing suit. A suit filed before a plaintiff
exhausts must be dismissed, even if the plaintiff exhausts after filing suit. McNeil v. United
States, 508 U.S. 106 (1993). Because all claims against the government are over, there is no just
reason to delay entry of judgment.

       The only issue that gives this Court pause is the Seventh Circuit’s opinion that Rule 54(b)
motions should generally be filed within 30 days. See Schaeffer v. First Nat. Bank of
Lincolnwood, 465 F.2d 234, 236 (7th Cir. 1972). In Schaeffer, the Seventh Circuit said:

       [A]s a general rule it is an abuse of discretion for a district judge to grant a motion
       for a Rule 54(b) order when the motion is filed more than thirty days after the
       entry of the adjudication to which it relates. There may be of course cases of
       extreme hardship where dilatoriness is not occasioned by neglect or carelessness
       in which the application of this general rule might be abrogated in the interest of
       justice.

Schaffer, 465 F.2d at 236; see also King v. Newbold, 845 F.3d 866, 868 (7th Cir. 2017). It appears
to this Court that the 30-day guideline was not meant as a trap for the unwary but rather as a means
to keep parties from extending the time for filing an appeal. This plaintiff has already filed his
notice of appeal and is merely attempting to perfect that appeal, which is allowed under Bishop
and Local P-171.

       For these reasons, plaintiff’s motions are granted.


SO ORDERED.                                           ENTERED: August 17, 2021



                                                      _________________________________
                                                      JORGE L. ALONSO
                                                      United States District Judge




                                                 2
